DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-20 are pending. 
Claims 3-6 are withdrawn.
Claims 1-2 and 7-20 are rejected.
Claims 1-2 and 15-17 are objected to.

Claim Objections
Claims 1-2 and 15-17 are objected to because of the following informalities:  
Claims 1-2 and 15-17 are objected to because each of the claims recite “of from” following ranges for elemental ranges, which should be corrected to “of .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the, regards as the invention and are also rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2, Claim 2 recites C in the range of 0.15-0.30%, which is outside the range set forth in Claim 1, which (i) renders the claim indefinite because, for example, a C content of 0.20% would satisfy Claim 2 but contradict Claim 1, and (ii) fails to include all of the limitations of the claim upon which it depends, i.e., the lower C content bound (0.25%). To aid in compact prosecution the examiner is interpreting the claim as “C in a range of more than 0.25 to 0.30%”.
Regarding Claim 7, Claim 7 recites C of 0.30% by mass or less, which is outside the range set forth in Claim 1, which (i) renders the claim indefinite because, for example, a C content of 0.20% would satisfy Claim 7 but contradict Claim 1, and (ii) fails to include all of the limitations of the claim upon which it depends, i.e., the lower C content bound (0.25%). To aid in compact prosecution the examiner is interpreting the claim as “C in a range of more than 0.25 to 0.30%”.
Regarding Claim 8, Claim 8 recites Al of less than 0.10% by mass, which is outside the range set forth in Claim 1, which (i) renders the claim indefinite because, for example, an Al (ii) fails to include all of the limitations of the claim upon which it depends, i.e., the lower Al content bound (0.01%). To aid in compact prosecution the examiner is interpreting the claim as “Al in a range of 0.01% to less than 0.10%”.
Regarding Claim 9, Claim 9 recites Al of less than 0.10% by mass, which is outside the range set forth in Claims 1/7, which (i) renders the claim indefinite because, for example, an Al content of 0.005% would satisfy Claim 8 but contradict Claim 1, and (ii) fails to include all of the limitations of the claim upon which it depends, i.e., the lower Al content bound (0.01%). To aid in compact prosecution the examiner is interpreting the claim as “Al in a range of 0.01% to less than 0.10%”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of copending Application No. 16/615,462 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, instant Claim 1 recites a high-strength steel sheet with a composition comprising by mass, C: 0.15-0.35%, Si+Al: 0.5-3.0%, Al: 0.01% or more, N: 0-0.01%, Mn: 1.0-4.0%, P: 0-0.05%; S: 0-0.01%, and a balance Fe, with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite being 1.0 μm or less on average and 2% or more being 1.5 μm or larger, a martensite-austenite constituent of 1.0 μm or less, and an amount of solute nitrogen of 0-0.002% by mass. 
By comparison, Claim 1 of the reference application teaches a high-strength steel sheet with a composition comprising by mass, C: 0.15-0.35%, Si+Al: 0.5-3.0%, Al: 0-0.1% (Claim 2), Mn: 1.0-4.0%, P: 0-0.05%; S: 0-0.01%, and a balance Fe, with a microstructure of 5% or less of ferrite, 60% or more of tempered martensite and tempered bainite, 10% or more of retained austenite being 0.21 μm or less on average and 2% or more being 1.0 μm or larger, all of which overlap with the instant application, and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Further, the reference application does not teach a martensite-austenite constituent nor nitrogen contained in the steel composition, which the examiner submits satisfies both of the aforementioned instant limitations, i.e., a grain size of 0 and an amount of soluble nitrogen of 0.
Regarding Claim 2, the reference application teaches all of the limitations of instant Claim 1. Instant Claim 2 recites conditions for (a)-(e) overlapping those recited in Claim 2 of the reference application.
Regarding Claims 7-18, the reference application teaches all of the limitations of instant Claim 1. Instant Claims 7-18 recite narrower ranges of C (Claims 7, 15-17), Al (Claims 8-9), prima facie obvious. Id.
Regarding Claim 19, the reference application teaches all of the limitations of instant Claim 1. The reference application further teaches the amount of retained austenite is 15% or more; specifically, the reference application teaches 10% or more retained austenite, which overlaps the instantly claimed range and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 20, the reference application teaches all of the limitations of instant Claim 1. The reference application further teaches the amount of retained austenite is 15% or more; specifically, the reference application teaches 10% or more retained austenite, which overlaps the instantly claimed range and overlapping/abutting ranges are prima facie obvious. Id. Further, the reference application teaches 0.26-0.35% by mass C in the steel; specifically, 0.15-0.35% by mass C, which overlaps the instantly claimed range and overlapping/abutting ranges are prima facie obvious. Id.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Aside from the outstanding double patenting rejections, the rejections under 35 USC 112(b), and the objections, the claims would be allowable in view of the prior art. 
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art to the present invention is Takashima et al. (US 2017/0107591, cited previously, Takashima). Takashima teaches a high-strength steel (Abstract) comprising a composition and microstructure that overlap the instantly claimed steel (shown below) and overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Takashima
C
>0.25-0.35%
0.13-0.25%1
Al
≥0.01%
0.01-0.08%1
Al + Si
0.5-3.0%
1.21-2.28%2
N
0-0.01%
0-0.008%1
Mn
1.0-4.0%
2.0-3.2%1
P
0-0.05%
0-0.08%1
S
0-0.01%
0-0.005%1
Fe
Balance
Balance1
Microstructure
Instant Claim 1
Takashima
Ferrite
0-5%
2-15%1
Tempered Martensite + Bainite
60% or more
Bainite (15-50%) – Tempered Martensite (30-70%) – Combined (45-100%)3
Retained Austenite
10% or more
5-20%1
Martensite-Austenite Grain Size
1.0 μm or less
Not Mentioned
Average Retained Austenite Grain Size
1.0 μm or less
0-2.0μm4
% Retained Austenite Grains 1.5μm or More
2% or more
Not Mentioned

1Claim 7
2Implicit from Claim 7
3Paragraph [0063]
4Paragraph [0060]

Takashima does not explicitly teach (i) a martensite-austenite constituent with an average size of 1.0 μm or less, or (ii) the retained austenite having a size of 1.5 μm or more accounting for 2% or more of a total amount of the retained austenite. However, Takashima teaches where the steel is hot rolled at 1150-1300°C (Paragraph [0070]), cooling to 650°C or lower at 80 °C/sec In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
The present application distinguishes over Takashima because the present application now recites a C composition outside that taught by Takashima. Moreover, Takashima teaches “a C content exceeding 0.25%, the difference in hardness among ferrite, tempered martensite, and martensite is increased, and thus hole expandability is degraded. Thus, the C content is 0.25% or less and preferably 0.23% or less” and therefore teaches away from the instantly claimed C content.

Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 6, filed on 04 January 2022, with respect to the objections of Claims 1-2 have been fully considered and are persuasive. Therefore, the previous objection has been withdrawn.  However, upon further consideration, new objections are made over Claims 1-2 and 15-17.
Applicant’s arguments and amendments, see Remarks Page 6, filed on 04 January 2022, with respect to the rejections of Claims 1-2 under 35 USC 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new rejections under 35 USC 112(b) are made over Claims 2 and 7-9.
Applicant’s arguments and amendments, see Remarks Pages 6-7, filed on 04 January 2022, with respect to the rejections of Claims 1-2 under 35 USC 103 have been fully considered and are persuasive. Specifically, the applicants have amended Claim 1 to distinguish over the prior art of record, by amending the claimed C content range. Therefore, the rejections of Claims 1-2 have been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 7, filed on 04 January 2022, with respect to the rejections of Claims 1-2 under non-statutory double patenting have been fully considered but they are not persuasive. Specifically, the applicants argue that the martensite-austenite of the present application is different than the fresh martensite of the reference application. The examiner concurs, and submits that the examiner did not present this rationale and was not provided in the previous rejection. The examiner kindly notes, the double patenting rejection which states “Further, the reference application does not teach a martensite-austenite constituent nor nitrogen contained in the steel composition, which the examiner submits satisfies both of the aforementioned instant limitations, i.e., a grain size of 0 and an amount of soluble 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN D SCHNEIBLE/Examiner, Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784